Title: From James Madison to Joseph Jones, 21 November 1780
From: Madison, James
To: Jones, Joseph



Dear Sir.
Philada. Novr. 21st. 1780

Your favor of the 10th. came by yesterday’s post. I am glad to find you have at last got a house [of Delegates] and have made so auspicious a beginning, as a unanimous vote to fill up our line for the war. This is a measure which all the States ought to have begun with. I wish there may not be some that will not be prevailed on even to end with it. It is much to be regretted that you are not in a condition to discontinue another practice equally destructive with temporary enlistments. Unless an end can by some means or other be put to State emissions & certificates they must prove the bane of every salutary regulation. The depreciation in this place has lately run up as high as 100 for 1, and it cannot be satisfactorily accounted for on any other principle than the substitution of certificates in the payment of those taxes which were intended to reduce its quantity and keep up a demand for it. The immediate cause of this event is said to have been the sudden conversion of a large quantity of paper into specie by some Torys lately ordered into exile by this State. It is at present on the fall and, I am told the Merchants have associated to bring it down & fix it at 75. The fate of the new money is as yet suspended. There is but too much reason however to fear that it will follow the fate of the old. According to the arrangement now in force it would seem impossible for it to rise above 1 for 40. The resolutions of Congress which establish that relation between the two kinds of paper must destroy the equality of the new with Specie unless the old can be kept down at 40 for 1. In New Jersey I am told the Legislature have lately empowered the Executive to regulate the exchange between the two papers according to the exchange between the old & the new, in order to preserve the equality of the latter with specie. The issue of this experiment is of consequence, and may throw light perhaps on our paper finance. The only infallible remedy whilst we can not command specie, for the pecuniary embarrassments we labour under, will after all be found to be a punctual collection of the taxes required by Congress.
I hope you will not forget to call the attention of the Assembly as early as the preparations for defence will admit to the means of ratifying the confederation, [by a Cession of territory] nor to remind it of the conditions which prudence requires should be annexed to any territorial cession that may be agreed on. I do not believe there is any serious design in Congress to gratify the avidity of land mongers, but the best security for their virtue in this respect will be to keep it out of their power. They have been much infested since you left us with memorials from these people; who appear to be equally alarm[e]d & perplexed. Mr. G. Morgan, as Agent for the Indiana claimants[,] after memorializing Congress on the subject has honored the Virginia Delegates with a separate attention He very modestly proposes to them a reference of the Controversy between the Company & Virginia to arbitration in the mode pointed out in the Confederation for adjusting disputes between State & State. We have given him for answer that as the State we represent had finally determined the question, we could not with any propriety attend to his proposition[,] observing at the same time that if we were less precluded we could not reconcile with the sovereignty & honor of the State an appeal from its own Jurisdiction to a foreign tribunal, in a controversy with private individuals.
The last account we had of the embarkation at N. York was that the Ships had fallen down to the Hook, that the number of troops as well as their destination was unknown. That Philips was to command them. The Cork fleet is I fear at last certainly arrived. The 2d. Division of French fleet has not yet made its appearance. It is made a question at present whether the squadron taken for it, as mentioned in my last[,] was not a British fleet. Mr. Adams in a letter of the 23 of Augt from Amsterdam received yesterday speaks of General Prevost being sent out from England with a few frigates (and it is to be supposed some land forces as he is a land officer though Mr. Adams does not expressly say as much) for Cape fear to facilitate the Operations of the Enemy in N. Carolina. A New York paper of the 17th. announces the death of your worthy friend General Woodford. I suppose it has reached you through some other channel before this.
I have the books of Accts. with the papers connected with them ready to go forward to the Auditors under the care of Col. Febiger who will in a day or two send off a number of Waggons for the Southward. I shall soon write you on some private matters which ought not to be entrusted to a conveyance by post.
I have engaged to take Pleasants house for you on the terms given in to you with the difference, that one quarter of the rent is to be paid on the first of January and remainder as it becomes due, and you are to pay for the whole year if you leave it in Novr. The first of these conditions I was authorised to make, the last I thought it better to submit to than leave you unaccomodated or on a footing of uncertainty. You will be at liberty [to] keep it a second year on the same terms if you please[.] [I] hope you will not leave it at the time you proposed to limit the bargain to and at any rate you can only lose two months rent a little more than 4 half Joes, a sum not worth regarding in a matter of such consequence to your private convenience & perhaps to the public Service. He engages to let you have the furniture you saw in the house and says he will spare you any other Articles which he may not need himself, but I believe it would be prudent not [to] rely much on this resource.
I am Yrs. Sincerely,
J. Madison Jnr.
